DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 02/08/2021 has been received and entered.  Currently Claims 1-2, 7-12 and 17-19 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. US2018/0137306 hereinafter referred to as Brady, in view of Sandaire US2005/0278438, Banerjee et al. US2018/0046581 hereinafter referred to as Banerjee, and Talia et al. US2014/0173601 hereinafter referred to as Talia.
	As per claim 1, Brady teaches a device for accessing a distributed ledger, wherein the distributed ledger is maintained by a plurality of virtual nodes, the device comprising circuitry configured to:  access the distributed ledger through at least one virtual node of the plurality of virtual nodes (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063], plurality of containers maintaining a distributed ledger.  Accessing the ledger.); 
	provide a protected environment in which the at least one virtual node runs, wherein the protected environment includes a predefined protected memory area which can only be accessed by the at least one virtual node (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063], each isolated containers has an operating system and includes a blockchain system and a blockchain ledger).  
Brady does not explicitly disclose receive from a central authority a unique identifier for each of plurality of nodes.  
Sandaire teaches receive from a central authority a unique identifier for each of plurality of nodes (Sandaire paragraph [0012], [0014], [0018], server generates and issues unique identifier for the nodes).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady with the teachings of Sandaire to include receiving a unique identifier from a central authority in order to provide central management of the virtual nodes and to uniquely identify the plurality of virtual nodes.
Brady in view of Sandaire does not explicitly disclose randomly migrate each virtual node of plurality of virtual nodes from device to selected other devices.
Banerjee teaches randomly migrate each virtual node of plurality of virtual nodes from device to selected other devices (Banerjee paragraph [0061], [0069], [0141], [0144], [0156], randomly select virtual node(s) to migrate to another host).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady in view of Sandaire with the teachings of Banerjee 
Brady in view of Sandaire and Banerjee does not explicitly disclose migrate a virtual node to randomly selected other devices.
Talia teaches migrate a virtual node to randomly selected other devices (Talia paragraph [0027], [0057], [0066], migrate a virtual node to a randomly selected server).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady in view of Sandaire and Banerjee with the teachings of Talia to include migrating virtual nodes to randomly selected devices in order to provide a scalable and efficient process for migrating the virtual nodes to other available devices.
  
As per claim 2, Brady in view of Sandaire, Banerjee and Talia teaches the device of claim 1, wherein the circuitry is further configured to host at least one virtual node of the plurality of virtual nodes (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063]).  

As per claim 7, Brady in view of Sandaire, Banerjee and Talia teaches the device of claim 2, wherein the circuitry is further configured to run the at least one virtual node in a container (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063]).  

As per claim 8, Brady in view of Sandaire, Banerjee and Talia teaches the device of claim 1, wherein each of the plurality of virtual nodes has a unique identifier (Brady paragraph [0041], [0044], [0046]; Sandaire paragraph [0012], [0014], [0018], nodes with unique ID).  

As per claim 10, Brady teaches a system for maintaining a distributed ledger, comprising: a plurality of virtual nodes for maintaining the distributed ledger; and a plurality of devices, each comprising circuitry, for hosting the plurality of nodes (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063], plurality of containers maintaining a distributed ledger.  Plurality of device running containers.),

  Brady does not explicitly disclose a central authority including circuitry configured to provide to plurality of devices a unique identifier for each of plurality of nodes.
Sandaire teaches a central authority including circuitry configured to provide to plurality of devices a unique identifier for each of plurality of nodes (Sandaire paragraph [0012], [0014], [0018], server generates and issues unique identifier for the nodes).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady with the teachings of Sandaire to include receiving a unique identifier from a central authority in order to provide central management of the virtual nodes and to uniquely identify the plurality of virtual nodes.
Brady in view of Sandaire does not explicitly disclose wherein each of plurality of devices is configured to randomly migrate each virtual node of plurality of virtual nodes from device to selected other devices.
Banerjee teaches wherein each of plurality of devices is configured to randomly migrate each virtual node of plurality of virtual nodes from device to selected other devices (Banerjee paragraph [0061], [0069], [0141], [0144], [0156], randomly select virtual node(s) to migrate to another host).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady in view of Sandaire with the teachings of Banerjee to include randomly migrating virtual nodes to other host devices in order to improve the performances of the virtual nodes.
Brady in view of Sandaire and Banerjee does not explicitly disclose migrate a virtual node to randomly selected other devices.
Talia teaches migrate a virtual node to randomly selected other devices (Talia paragraph [0027], [0057], [0066], migrate a virtual node to a randomly selected server).


As per claim 11, Brady in view of Sandaire, Banerjee and Talia teaches the system of claim 10, wherein the number of virtual nodes is larger than the number of devices (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063], a plurality of servers wherein each server runs a plurality of independent containers).  

As per claim 12, Brady in view of Sandaire, Banerjee and Talia teaches the system of claim 11, wherein the number of virtual nodes is larger than the number of devices (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063], a plurality of servers wherein each server runs a plurality of independent containers)(Although Brady does not explicitly disclose the number of virtual nodes is at least ten times larger than the number of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the number of virtual nodes being ten times larger than the number of devices.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to have the number of virtual nodes being ten times larger than the number of devices.  There are only two options of the virtual nodes, being ten times larger or not ten times larger and the result would be the same, the number of virtual nodes is larger than the number of devices).  

As per claim 17, Brady in view of Sandaire, Banerjee and Talia teaches the system of claim 10, wherein each of the plurality of devices is further configured to run the plurality of virtual nodes in containers (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063]).  

As per claim 18, Brady in view of Sandaire, Banerjee and Talia teaches the system of claim 10, wherein each of the plurality of virtual nodes has a unique identifier (Brady paragraph [0041], [0044], [0046]; Sandaire paragraph [0012], [0014], [0018], nodes with unique ID).  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Sandaire, Banerjee and Talia, and further in view of Ford US2016/0261690.
As per claim 9, Brady in view of Sandaire, Banerjee and Talia teaches the device of claim 1, the plurality of virtual nodes (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063]).
Brady in view of Sandaire, Banerjee and Talia does not explicitly disclose wherein each of plurality of nodes has a private key for signing messages.  
Ford teaches wherein each of plurality of nodes has a private key for signing messages (Ford paragraph [0060], [0069], [0075], private key for signing messages).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady in view of Sandaire, Banerjee and Talia with the teachings of Ford to include private keys for signing messages in order to provide authentication of the source of messages.

As per claim 19, Brady in view of Sandaire, Banerjee and Talia teaches the system of claim 10, the plurality of virtual nodes (Brady paragraph [0035], [0041], [0044], [0046], [0048], [0051]-[0054], [0063]).
Brady in view of Sand Sandaire, Banerjee and Talia aire does not explicitly disclose wherein each of plurality of nodes has a private key for signing messages.  
Ford teaches wherein each of plurality of nodes has a private key for signing messages (Ford paragraph [0060], [0069], [0075], private key for signing messages).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brady in view of Sandaire, Banerjee and Talia with the teachings of Ford to include private keys for signing messages in order to provide authentication of the source of messages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495